Citation Nr: 1440005	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

The Veteran testified at a Travel Board hearing by the undersigned Veterans Law Judge (VLJ) sitting at the RO in March 2011.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

In an August 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation, and entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation, and entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness, in his November 2008 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In an August 2014 written statement, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation, and entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation is dismissed.

The issue of entitlement to service connection for a left shoulder disability, to include as secondary to service connected right shoulder and/or left forearm disabilities, or in the alternative, claimed as due to undiagnosed illness, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


